1

2

3

4

5

6

7                                      UNITED STATES DISTRICT COURT
8                                 CENTRAL DISTRICT OF CALIFORNIA
9

10   BRENDA CORE,                                 )   Case No. CV 20-6136 FMO (JCx)
                                                  )
11                        Plaintiff,              )
                                                  )
12                 v.                             )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
13   ELIES VILLAGE 2 LLC,                         )
                                                  )
14                                                )
                                                  )
15                        Defendant.              )
                                                  )
16

17          On July 16, 2020, the court issued a Standing Order Re: ADA Accessibility Cases (see Dkt.
18   9, Court’s Order of July 16, 2020), which ordered plaintiff to file a request for entry of default no
19   later than seven days after the time the response to the complaint would have been due by the
20   defendant. (Id. at 2). The court admonished plaintiff that “failure to seek entry of default within
21   seven [] days after the deadline to file a response to the complaint shall result in the dismissal of
22   the action and/or the defendant against whom entry of default should have been sought.” (Id. at
23   2-3) (citing Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386,
24   1388 (1962)).
25          Here, defendant was served with the summons and complaint on September 15, 2020, by
26   personal service. (See Dkt. 10, Proof of Service). Accordingly, defendant’s responsive pleading
27   to the Complaint was due no later than October 6, 2020. Fed. R. Civ. P. 12(a). As of the date of
28
1    this Order, defendant has not answered the complaint, nor has plaintiff filed a request for entry of
2    default. (See, generally, Dkt.).
3            A district court may dismiss an action for failure to prosecute or to comply with court orders.
4    Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388 (authority to dismiss for failure
5    to prosecute necessary to avoid undue delay in disposing of cases and congestion in court
6    calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (district court may dismiss
7    action for failure to comply with any court order). Dismissal, however, is a severe penalty and
8    should be imposed only after consideration of the relevant factors in favor of and against this
9    extreme remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986).
10   These factors include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
11   need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the availability
12   of less drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
13   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d at 1260-61); see
14   Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (“By its plain text,
15   a Rule 41(b) dismissal . . . requires ‘a court order’ with which an offending plaintiff failed to
16   comply.”). “Although it is preferred, it is not required that the district court make explicit findings
17   in order to show that it has considered these factors and [the Ninth Circuit] may review the record
18   independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
19   1261.
20           Pursuant to Rule 41(b) and the Court’s inherent power to achieve the orderly and
21   expeditious disposition of cases, Link, 370 U.S. at 629-30, 82 S.Ct. at 1388, and in light of the
22   factors outlined above, dismissal of this action without prejudice for failure to comply with the
23   Court’s Order of July 16, 2020 (Dkt. 9), is appropriate.
24           Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
25   without prejudice, for failure to prosecute and comply with the orders of the court.
26   Dated this 20th day of October, 2020.
                                                                                 /s/
27                                                                       Fernando M. Olguin
                                                                     United States District Judge
28


                                                         2
